DETAILED ACTION
1. Applicant's response, filed 22 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
3. It is noted that the amendments to claims state that claims 8-9 and 14 are newly cancelled. However, a comparison of the claim amendments filed 22 December 2020 to the previously claim set filed 19 May 2020 indicates that claim 10 in the 22 December 2020 claim set is the same as claim 9 in the 19 May 2020 claim set, claim 11 in the 22 December 2020 claim set is the same as claim 10 in the 19 May 2020 claim set, claim 12 in the 22 December 2020 claim set is the same as claim 11 in the 19 May 2020 claim set, and claim 13 in the 22 December 2020 claim set is the same as claim 12 in the 19 May 2020 claim set. For examination purposes, claim 10 is renumbered as claim 9, claim 11 is renumbered as claim 10, claim 12 is renumbered as claim 11, and claim 13 is renumbered as claim 12. Claims 8 and 13-17 are considered cancelled as they are not recited in the instant claims. 

Claim Status
4. Claims 1-3, 8 and 13-17 are cancelled.
Claims 4-7 and 9-12 are currently pending and under examination herein.
Claims 4-7 and 9-12 are rejected.
Claim 4 is objected to.

Specification
5. The objection to the disclosure is withdrawn in view of the claim amendments filed 22 December 2020. 

Claim Objections
6. Claim 4 is objected to because of the following informalities: 
Insert “and” at the end of line 28 to have a conjunction present between the method steps.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The rejection of claims 8 and 13 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the cancellation of these claims in the claim amendments filed 22 December 2020. 

8. Claims 4-7 and 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it 
Claim 4, and those claims dependent therefrom, recite reviewing prewash and post wash bacterial population data for the abundance of bacteria including Carica and Citrullus. However, this limitation is not enabled as one of ordinary skill in the art would not be able to determine the abundance of Carica or Citrullus from bacterial population data on the human skin because both Carica and Citrullus genus are plants and not bacteria and therefore are not present in the bacterial populations determined by sequencing on human skin, as demonstrated by the consideration of the eight factors of enablement below.
In re Wands (8 USPQ2d 1400 (CAFC 1988)) considered the issue of enablement in molecular biology. The following eight factors were to be taken into account: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. In considering these factors for the instant claims:
a) In order to practice the claimed invention, one of skill in the art must be able to determine the abundance of genera including Carica and Citrullus from bacterial population data obtained by sequencing, which the dependent claims further limit to 16S rRNA sequencing. For the reasons below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
b) and c) The specification states on pg. 3, lines 15-26 and pg. 7, lines 13-23 that the bacterial genera from the skin of healthy and atopic dermatitis individuals includes Carica and Citrullus. Furthermore, pg. 6, lines 22-26 as well as claims 6-7 and 11-12 indicate that the sequencing performed to produce the bacterial population data is 16S rRNA sequencing that is particular to bacterial DNA.  However, the specific guidance and working examples do not teach Carica or Citrullus. Rather the guidance and working examples merely assert that these are bacteria present on skin.
d) The nature of the invention is drawn to determining relative abundances of multiple bacteria that is stated to include Carica and Citrullus.
e) The prior art discloses that both Carica and Citrullus are both a genus for a plant and not a bacterial organism. Yogiraj et al. (International Journal of Herbal Medicine 2014, vol. 2, no. 5, pgs. 01-08) discloses that the genus Carica is a genus in the Plantae kingdom and not the Bacteriae kingdom (pg. 1).  Erhirhie et al. (International Journal of Research in Pharmaceutical and Biomedical Sciences 2013, vol. 4, no. 4, pgs. 1305-1312) discloses that the genus Citrullus is a genus in the Plantae kingdom and not the Bacteriae kingdom (pg. 1306, col. 2, para. 3).
f) The relative skill of those in determining the genus belonging to the Bacteriae and Plantae kingdom as well as determining bacterial abundances from sequencing data is high.
g) The prior art discloses that both Carica and Citrullus are both a genus for a plant and not a bacterial organism. Yogiraj et al. (International Journal of Herbal Medicine 2014, vol. 2, no. 5, pgs. 01-08) discloses that the genus Carica is a genus in the Plantae kingdom and not the Bacteriae kingdom (pg. 1).  Erhirhie et al. (International Journal of Research in Pharmaceutical and Biomedical Sciences 2013, vol. 4, no. 4, pgs. 1305-1312) discloses that the genus Citrullus is a genus in the Plantae kingdom and not the Bacteriae kingdom (pg. 1306, col. 2, para. 3). There would be an undue amount of experimentation necessary to determine if species from plant genus are present in bacterial population data obtained from skin because bacterial population data does not contain data on any plant genus present on a human skin sample.
h) The claims encompass obtaining abundances from bacterial population data for Carica and Citrullus.

Response to Arguments
2 December 2020 have been fully considered but they are not persuasive. 
9. Applicant asserts that the claim 4 has been amended to delete Carica and Citrullus from the recited list of bacteria, rending the rejection moot (pg. 7, para. 6 of Applicant’s Remarks). This argument is not persuasive. The claim amendments filed 22 December 2020 still contain Carica and Citrullus in the claim and thus the rejection is maintained.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. Claims 4-7 and 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. These rejections are maintained from the previous office action.
Claim 4, and those claims dependent therefrom, recite “reviewing the prewash bacterial population data for the abundance of the following bacteria: Fusobacterium, Capnocytophaga, Haemophilus, Comamonas, Kocuria, Carica, Streptococcus, Brachybacterium, Acinetobacter, Moraxella, Neisseria, Prevotella, Bergeyella, Rhizobium, Porphyromonas, Paenibacillus, Rothia, Wautersiella, Bacillus, Chryseobacterium, Deinococcus, Citrullus, Streptophyta Group, Paracoccus and Staphylococcus” and “reviewing the post wash bacterial population data for the abundance of the following bacteria: Fusobacterium, Capnocytophaga, Haemophilus, Comamonas, Kocuria, Carica, Streptococcus, Brachybacterium, Acinetobacter, Moraxella, Neisseria, Prevotella, Bergeyella, Rhizobium, Porphyromonas, Paenibacillus, Rothia, Wautersiella, Bacillus, Chryseobacterium, Deinococcus, Citrullus, Streptophyta Group, Paracoccus and Staphylococcus”. The metes and bounds of this limitation are unclear because Carica and Citrullus. However, as discussed in the above rejection, the prior art indicates that the genera Carica and Citrullus are plant genera and not bacteria genera. Therefore, it is unclear if this step is intended to be limited to only those genera that are bacterial genera or are intended to include plant genera as well.
Claim 9 recites “wherein the assigning of the relative abundances … is done via Parallel-Meta 3”. The term “Parallel-Meta 3” is a trade name for a commercially available software. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a product for assigning relative abundances, thus the identification/description is indefinite.

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. 
11. Applicant asserts that the claim 4 has been amended to delete Carica and Citrullus from the recited list of bacteria, rending the rejection moot (pg. 7, para. 7 to pg. 8, para. 1 of Applicant’s Remarks). This argument is not persuasive. The claim amendments filed 22 December 2020 still contain Carica and Citrullus in the claim and thus the rejection is maintained.



Conclusion
12. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631